Citation Nr: 0206464	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-17 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 
1997, for the award of a 60 percent rating for residuals of a 
shell fragment wound, Muscle Groups VII and VIII, left 
forearm radial aspect, left hand, also dorsal aspect, left 
thumb, over proximal phalanx and first metacarpal phalangeal 
joint. 

2.  Whether a rating decision of November 4, 1974, which 
assigned a 20 percent rating for residuals of a shell 
fragment wound, Muscle Groups VII and VIII, left forearm 
radial aspect, left hand, also dorsal aspect, left thumb, 
over proximal phalanx and first metacarpal phalangeal joint, 
contains clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He served in Vietnam and was awarded the 
Purple Heart Medal and Combat Infantryman Badge for his 
participation in combat against an enemy force. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, wherein the RO 
effectuated a November 1998 Board decision that granted an 
increased rating from 20 percent to 60 percent for the 
veteran's residuals of a shell fragment wound, Muscle Groups 
VII and VIII, left forearm radial aspect, left hand, also 
dorsal aspect, left thumb, over proximal phalanx and first 
metacarpal phalangeal joint, effective February 6, 1997.  The 
veteran appealed that decision, arguing that the effective 
date of the increase should go back to June 17, 1974, the 
initial date of service connection.  


REMAND

The Board remanded the case in January 2001 and instructed 
the RO to adjudicate the issue of whether the RO's decision 
in November 1974 to assign a 20 percent rating for the 
veteran's shell fragment wound disability was clearly and 
unmistakably erroneous.  The Board reasoned that the issue 
involving an earlier effective date was inextricably 
intertwined with the issue of CUE.  

Pursuant to that request, a July 2001 rating decision found 
no CUE in the November 1974 decision and denied the veteran's 
claim.  In a letter dated July 2001, the veteran disagreed 
with that determination.  This clearly constitutes a Notice 
of Disagreement.  38 C.F.R. § 20.201 (2001).  To date, 
however, the RO has not issued a Statement of the Case in 
response to the veteran's Notice of Disagreement.  Since the 
issue of CUE is distinct from the earlier-effective-date 
claim, the veteran is required to perfect his appeal prior to 
adjudication by the Board.  See Phillips v. Brown, 10 Vet. 
App. 25, 30 (1997) (a claim of CUE is a "distinct" claim). 

The filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
Statement of the Case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2001); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the Remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a Statement of the 
Case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Since the issue involving the earlier-effective-date claim is 
still inextricably intertwined with the issue involving CUE, 
adjudication of that issue will be deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran and his 
representative a Statement of the Case 
addressing the issue of whether there is 
CUE in the November 1974 rating decision, 
which assigned a 20 percent rating for 
residuals of a shell fragment wound, 
Muscle Groups VII and VIII, left forearm 
radial aspect, left hand, also dorsal 
aspect, left thumb, over proximal phalanx 
and first metacarpal phalangeal joint.  
The Statement of the Case should include 
a discussion of all relevant evidence 
considered, and citation to all pertinent 
law and regulations.   

The veteran should be given an 
opportunity to perfect an appeal by 
submitting a timely Substantive Appeal in 
response thereto.  The RO should advise 
the veteran that the claims file will not 
be returned to the Board for appellate 
consideration of this issue following the 
issuance of the Statement of the Case 
unless he perfects his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to assist the veteran 
in the development of his claim and to afford due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




